Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on February 16th, 2022, claims 1, 7, 8, 12, 14, 15 and 17-20 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309868 A1) in view of (US 20200055518 A1) and Lindsay et al. (US 20200238952 A1).
In regards to claim 1, Ricci teaches a method for track vehicle information, the method comprising receiving image data from an optical sensor such as a camera (Paragraphs 7, 13), identifying that the image data included facial data of a person, identifying that the facial data does not belong to a primary driver/ a recognizable user (Paragraph 7).  Ricci further teaches a memory for the purpose of storing facial characteristics to which access to the vehicle may be granted, based on the stored characteristics (Paragraphs 7, 8).  Ricci fails to teach sending a message to an electronic device of a 
Ricci modified fails to teach storing data that identifies the person as a temporary user authorized to access the vehicle at a designated time; and allowing the temporary user to access the vehicle at the designated time.  Lindsay on the other hand teaches a system that incorporates facial recognition for protection of the asset. The additional directions that can be conveyed through a sequence of facial expressions and/or unusual expressions can be used to not merely provide or deny access, but to enable a variety of other functions to meet the security needs of an individual user, including, for example, the ability to offer limited access to the asset such as limitation in performance or function in a vehicle or other device, limitation in the financial amount or other measure of value that can be affected (spent, transferred, etc.), limitation in the geographical region that an asset can be used, limitation in what the asset can be used for (e.g., payments that can only be made for utilities, groceries, or gas, or driving a vehicle only to school or educational events), or limitation in time such as only providing temporary access to the asset or only providing access at certain times of day, days of the week, (Paragraph 14).  In other words, Lindsay illustrates the identification of the person as a temporary user authorized to access the vehicle at a designated time; and allowing the temporary user to access the vehicle at the designated time.   
Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lindsay’s teaching with Ricci modified’s teaching, specifically the use of a memory to store facial identification in order to further store facial recognition for the purpose of granting temporary access to a device or vehicle alike.
In regards to claim 4, Ricci modified teaches collecting additional image data from the optical sensor, identifying that the additional image includes a gesture provided by the person and performing an action that corresponds to the gesture (Paragraphs 194, 195).
In regards to claim 8, Ricci teaches a non-transitory computer storage medium embodied thereon a program executable by a processor for implementing a method for track vehicle information, the method comprising receiving image data from an optical sensor such as a camera (Paragraphs 7, 8, 13), identifying that the image data included facial data of a person, identifying that the facial data does not belong to a primary driver/ a recognizable user (Paragraph 7).  Ricci further teaches a memory for the purpose of storing facial characteristics to which access to the vehicle may be granted, based on the stored characteristics (Paragraphs 7, 8).  Ricci fails to teach sending a message to an electronic device of a user; and receiving a response from the user electronic device, wherein the person is allowed to access the vehicle according to the response.  Johnson on the other hand teaches a vehicle security access that requires authorized users by way of validating facial recognition technology as well as authorized access codes.  In a case where an unauthorized person is attempting to access the vehicle via unrecognized facial data or invalid passcodes, the vehicle security system sends a message to a valid user’s mobile device to which the user may send a response that may grant access to the attempting unrecognized user accordingly (Paragraph 41).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Johnson’s teaching with Ricci’s teaching in order the more effectively ensure secure access to a vehicle by multiple parties.
Ricci modified fails to teach storing data that identifies the person as a temporary user authorized to access the vehicle at a designated time; and allowing the temporary user to access the vehicle at the designated time.  Lindsay on the other hand teaches a system that incorporates facial recognition for protection of the asset. The additional directions that can be conveyed through a sequence of facial expressions and/or unusual expressions can be used to not merely provide or deny access, but to enable a variety of other functions to meet the security needs of an individual user, including, for example, the ability to offer limited access to the asset such as limitation in performance or function in a vehicle or other device, limitation in the financial amount or other measure of value that can be affected (spent, transferred, etc.), limitation in the geographical region that an asset can be used, limitation in what the asset can be used for (e.g., payments that can only be made for utilities, groceries, or gas, or driving a vehicle only to school or educational events), or limitation in time such as only providing temporary access to the asset or only providing access at certain times of day, days of the week, (Paragraph 14).  In other words, Lindsay illustrates the identification of the person as a temporary user authorized to access the vehicle at a designated time; and allowing the temporary user to access the vehicle at the designated time.   
Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lindsay’s teaching with Ricci’ modified’s teaching, specifically the use of a memory to store facial identification in order to further store facial recognition for the purpose of granting temporary access to a device or vehicle alike.
In regards to claim 11, Ricci modified teaches collecting additional image data from the optical sensor, identifying that the additional image includes a gesture provided by the person and performing an action that corresponds to the gesture (Paragraphs 194, 195).

Claims 2, 3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309868 A1) in view of Johnson (US 20200055518 A1) and Lindsay et al. (US 20200238952 A1) as applied to claims 1, 8 above, and further in view of Ricci (US 20170067747 A1).
In regards to claim 2, Ricci fails to teach collecting acoustic data and storing the acoustic data in a database.  Ricci ‘7747 on the other hand teaches capturing voice recognition information may comprise collecting and analyzing acoustic features of the occupant's voice. Acoustic patterns of the occupant's voice, such as voice pitch, tone, speech style, speech pattern, word choices, volume, and the like. The recognition information can be stored in a memory, such as database 2154, and may include pointers to a memory (Paragraph 511).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ricci ‘7747 teaching with Ricci ‘868 modified’s teaching in order to have another tier of security access protocol to the vehicle.

In regards to claim 9, Ricci fails to teach collecting acoustic data and storing the acoustic data in a database.  Ricci ‘7747 on the other hand teaches capturing voice recognition information may comprise collecting and analyzing acoustic features of the occupant's voice. Acoustic patterns of the occupant's voice, such as voice pitch, tone, speech style, speech pattern, word choices, volume, and the like. The recognition information can be stored in a memory, such as database 2154, and may include pointers to a memory (Paragraph 511).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ricci ‘7747 teaching with Ricci ‘868 modified’s teaching in order to have another tier of security access protocol to the vehicle.
In regards to claim 10, Ricci modified via Ricci ‘7747 modified teaches identifying that the acoustic data matches a vehicle issue, such as detecting the driver/ operator’s speech recognition being able to determine the driver may be encountering high anxiety, fear and such (Paragraph 519).  Furthermore, Ricci teaches identifying a recommendation to provide to the person, wherein the recommendation is provided to the person via a communication interface at the vehicle (Paragraphs 520, 521).

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309868 A1) in view of Johnson (US 20200055518 A1) and Lindsay et al. (US 20200238952 A1) as applied to claims 1, 8 above, and further in view of Mazuir et al. (US 10940790 B1).
In regards to claim 5, Ricci modified fails to teach the gesture corresponding to a zoom function and actions resulting in an image displayed on a display at the vehicle to be provided in a larger format based on the zoom function.  Mazuir on the other hand teaches the touch screen display devices 208 and/or the imaging devices 212 may be used to receive lighting control input regarding an object, zone, location, or emission area and gestures, such as a pinch, pull, zoom, or a gesture pointing to an object, 
In regards to claim 12, Ricci modified fails to teach the gesture corresponding to a zoom function and actions resulting in an image displayed on a display at the vehicle to be provided in a larger format based on the zoom function.  Mazuir on the other hand teaches the touch screen display devices 208 and/or the imaging devices 212 may be used to receive lighting control input regarding an object, zone, location, or emission area and gestures, such as a pinch, pull, zoom, or a gesture pointing to an object, zone, location, or emission area, among other gestures (Column 10, lines 32-37).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Mazuir’s teaching with Ricci modified’s teaching in order to effectively display objects or obstacles ahead of the vehicle accordingly.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309868 A1) in view of Johnson (US 20200055518 A1) and Lindsay et al. (US 20200238952 A1) as applied to claim 1, 8 above, and further in view of Hoyos et al. (US 20150363986 A1).
In regards to claim 6, Ricci modified fails to teach collecting additional image data from optical sensor, identifying a stress level of the person from the additional image data and performing an action that corresponds to the identified stress level.  Hoyos on the other hand teaches collecting image data from optical sensors and identifying stress levels of a person and further performing an action such as playing soothing music to calm the person down as a result of the detected stress level of the said person (paragraph 142).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoyos’ teaching with Ricci modified’s teaching in order to ensure a safe and comfortable commute for the driver and/or passengers.
In regards to claim 13, Ricci modified fails to teach collecting additional image data from optical sensor, identifying a stress level of the person from the additional image data and performing an action that corresponds to the identified stress level.  Hoyos on the other hand teaches collecting image data .

Claims 7, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309868 A1) in view of Johnson (US 20200055518 A1) and Lindsay et al. (US 20200238952 A1) as applied to claim 1, 8 above, and further in view of Petersen et al. (US 20190316922 A1) and Hoyos et al. (US 20150363986 A1).
In regards to claim 7, Ricci modified fails to teach comparing new data collected by a sensor at the vehicle with data stored in a database.  Petersen on the other hand teaches a system that learns by way of collecting data, and based on the new data being learned the system utilizes some form of comparison to stored context to further diagnose the newly read data, .i.e. determining the data being associated with stress level, fatigue, or health issues (Paragraphs 36, 64).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Petersen’s teaching with Ricci modified’s teaching in order to enable accurate diagnosis of the driver/operator’s behavior of the vehicle during operation.
Furthermore, Ricci modified’s teaching fails to teach initiating the playing of calming music at the vehicle based on the identified match.  Hoyos on the other hand teaches collecting image data from optical sensors and identifying stress levels of a person and further performing an action such as playing soothing music to calm the person down as a result of the detected stress level of the said person (paragraph 142).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoyos’ teaching with Ricci modified’s teaching in order to ensure a safe and comfortable commute for the driver and/or passengers.
In regards to claim 14, Ricci modified fails to teach comparing new data collected by a sensor at the vehicle with data stored in a database.  Petersen on the other hand teaches a system that learns by way of collecting data, and based on the new data being learned the system utilizes some form of 
Furthermore, Ricci modified’s teaching fails to teach initiating the playing of calming music at the vehicle based on the identified match.  Hoyos on the other hand teaches collecting image data from optical sensors and identifying stress levels of a person and further performing an action such as playing soothing music to calm the person down as a result of the detected stress level of the said person (paragraph 142).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoyos’ teaching with Ricci modified’s teaching in order to ensure a safe and comfortable commute for the driver and/or passengers.

Claims  15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309868 A1) in view of (US 20200055518 A1).
In regards to claim 15, Ricci teaches a method for track vehicle information, the method comprising receiving image data from an optical sensor such as a camera, a memory (Paragraphs 7, 8, 13), identifying that the image data included facial data of a person, identifying that the facial data does not belong to a primary driver/ a recognizable user (Paragraph 7).  Ricci fails to teach sending a message to an electronic device of a user; and receiving a response from the user electronic device, wherein the person is allowed to access the vehicle according to the response.  Johnson on the other hand teaches a vehicle security access that requires authorized users by way of validating facial recognition technology as well as authorized access codes.  In a case where an unauthorized person is attempting to access the vehicle via unrecognized facial data or invalid passcodes, the vehicle security system sends a message to a valid user’s mobile device to which the user may send a response that may grant access to the attempting unrecognized user accordingly (Paragraph 41).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Johnson’s teaching with Ricci’s teaching in order the more effectively ensure secure access to a vehicle by multiple parties.
.

Claims 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309868 A1) in view of Johnson (US 20200055518 A1) as applied to claims 15 above, and further in view of Ricci (US 20170067747 A1).
In regards to claim 16, Ricci fails to teach collecting acoustic data and storing the acoustic data in a database.  Ricci ‘7747 on the other hand teaches capturing voice recognition information may comprise collecting and analyzing acoustic features of the occupant's voice. Acoustic patterns of the occupant's voice, such as voice pitch, tone, speech style, speech pattern, word choices, volume, and the like. The recognition information can be stored in a memory, such as database 2154, and may include pointers to a memory (Paragraph 511).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Ricci ‘7747 teaching with Ricci ‘868 modified’s teaching in order to have another tier of security access protocol to the vehicle.
In regards to claim 17, Ricci modified via Ricci ‘7747 modified teaches identifying that the acoustic data matches a vehicle issue, such as detecting the driver/ operator’s speech recognition being able to determine the driver may be encountering high anxiety, fear and such (Paragraph 519).  Furthermore, Ricci teaches identifying a recommendation to provide to the person, wherein the recommendation is provided to the person via a communication interface at the vehicle (Paragraphs 520, 521).

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309868 A1) in view of Johnson (US 20200055518 A1) as applied to claim 15  above, and further in view of Mazuir et al. (US 10940790 B1).
In regards to claim 19, Ricci modified fails to teach the gesture corresponding to a zoom function and actions resulting in an image displayed on a display at the vehicle to be provided in a larger format based on the zoom function.  Mazuir on the other hand teaches the touch screen display devices 208 .

Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 20140309868 A1) in view of Johnson (US 20200055518 A1) as applied to claim 15  above, and further in view of Hoyos et al. (US 20150363986 A1).
In regards to claim 20, Ricci modified fails to teach collecting additional image data from optical sensor, identifying a stress level of the person from the additional image data and performing an action that corresponds to the identified stress level.  Hoyos on the other hand teaches collecting image data from optical sensors and identifying stress levels of a person and further performing an action such as playing soothing music to calm the person down as a result of the detected stress level of the said person (paragraph 142).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoyos’ teaching with Ricci modified’s teaching in order to ensure a safe and comfortable commute for the driver and/or passengers.

Response to Arguments
Examiner acknowledges applicant’s amendments and has addressed them above under new grounds of rejection above.  Furthermore, regarding claim 15, the claim language fails to recite “storing data that identifies the person as a temporary user authorized to access the vehicle at a designated time, and allowing the temporary user to access the vehicle at the designated time.”, as the applicant states in the remarks.  As a result, the examiner stands by the previous rejection of claims 15-20 on record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                    

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685